DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second circuit board” (claim 2), “processor” (claim 15), “charger” (claim 4), and “speaker” (claim 16) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Specification

35 U.S.C. 112, first paragraph, requires the specification to be written in "full, clear, concise, and exact terms."  The specification contains terms which are not clear, concise and exact (in reference to the Clean Copy of the Substitute Specification of 3/27/19).  The specification should be revised carefully in order to comply with 35 U.S.C. 112, first paragraph.  Examples of some unclear, inexact or verbose terms used in the specification are: “With development of electronic communications technologies and use requirements of users on electronic devices, the electronic devices implement a growing quantity of functions, and the functions become increasingly perfect” (par. [0003]); “power of a speaker box of the electronic device is increased undoubtedly” (par. [0004]); “a material used in the adhesive manner or in the welding manner” (par. [0016]), etc.
Examiner would like to emphasize that aforementioned problems are only the examples. The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting of any remaining errors of which Applicant may become aware in the specification. Applicant must carefully review the entire disclosure and to amend the specification and the abstract in proper English, without any artifacts of the incorrect translation from foreign documents. Verbose passages No new matter should be introduced (37 CFR 1.125(a)).

Allowable Subject Matter

Claims 1-17 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
The allowability resides in the overall structure and functionality of the device as recited in the independent claim 1, and at least in part, because claim 1 recites the limitations: “a rear cover, wherein a heat dissipating layer is disposed on the rear cover; a middle frame; a first printed circuit board (PCB), wherein a first shield cover is disposed on a first surface of the first PCB, and a second shield cover is disposed on a second surface of the first PCB; a battery; and a speaker box; wherein the first PCB, the battery, and the speaker box are disposed between the rear cover and the middle frame, the first PCB is separated from the speaker box by the battery; wherein a first region of the heat dissipating layer corresponds to the first shield cover of the first PCB, the second shield cover of the first PCB is in contact with a first region of the middle frame; wherein a second region of the heat dissipating layer corresponds to the battery, and a surface of the battery that is distal to the heat dissipating layer is in contact with a second region of the middle frame; and wherein a third region of the heat dissipating layer corresponds to the speaker box”.
The aforementioned limitations in combination with all remaining limitations of claim 1, are believed to render said claim 1 and all claims depending therefrom (claims 2-17) allowable 
US 2015/0316966 to Chen et al. discloses (Fig. 4 and 5) device, comprising: a rear cover (31), wherein a heat dissipating layer (41) is disposed on the rear cover; a mainboard (23); a battery (25); an antenna panel (par. [0033]); a speaker (inherently present); a middle frame (32), but does not disclose: a rear cover, wherein a heat dissipating layer is disposed on the rear cover; a middle frame; a first printed circuit board (PCB), wherein a first shield cover is disposed on a first surface of the first PCB, and a second shield cover is disposed on a second surface of the first PCB; a battery; and a speaker box; wherein the first PCB, the battery, and the speaker box are disposed between the rear cover and the middle frame, the first PCB is separated from the speaker box by the battery; wherein a first region of the heat dissipating layer corresponds to the first shield cover of the first PCB, the second shield cover of the first PCB is in contact with a first region of the middle frame; wherein a second region of the heat dissipating layer corresponds to the battery, and a surface of the battery that is distal to the heat dissipating layer is in contact with a second region of the middle frame; and wherein a third region of the heat dissipating layer corresponds to the speaker box, as recited in claim 1.
Furthermore, the Office has made of record additional references, which teach various cooling arrangements for electronic components disposed on the circuit boards, some in the cellphone applications. 
The Office has reviewed all references of record, including the “X” and “Y” references cited in the International Search Report and in the IDS’s and also cited during prosecution by the IP5 Offices (Global Dossier), and has concluded that none of the references of record, taken alone or in combination, would render the present invention unpatentable as claimed, since said references are locking specific disposition of the components as recited in claim 1.
Conclusion

This application is in condition for allowance except for the formal matters as explained above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047.  The examiner can normally be reached on Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/Anatoly Vortman/
Primary Examiner
Art Unit 2835